Title: From John Adams to Stephen Hall, 26 June 1789
From: Adams, John
To: Hall, Stephen



Sir
New York June 26 1789

I have received your letter of the ninth of this month, as well as a former one by General Lincoln. The course you have pursued in writing to the President, is right and your friend Mr. Wingate, is as proper a person as you could have chosen to convey the letter and any information concerning the subject of it. Who may be competitors for the office of collector at Portland I know not but, as I recollect with pleasure the acquaintance I once had with you, if the President should make any inquiries of me concerning the pretensions of the candidates, I shall faithfully relate to him all I know of your education and character.
A letter in your favor to the President from your friend Genl. Lincoln would probably serve you as effectually as any testimonial you could obtain.
I thank you Sir for your kind benedictions and am with much esteem your most obedient and most humble servt.

John Adams